Citation Nr: 1456617	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  07-30 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for myoclonus, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967 and from December 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for myoclonus, as well as a bilateral foot skin disorder.  

In September 2009, the Veteran testified at a video-conference hearing before a Veterans Law Judge.  A copy of the transcript is of record.

In December 2009, the Board remanded the claims to the agency of original jurisdiction for additional development.  In June 2012, the case was returned to the Board, at which time, the Board requested opinions from Veterans Health Administration (VHA) medical experts regarding the claims.  VHA opinions were received in July 2012.  

In January 2013, the case returned to the Board, at which time it denied the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a July 2014 Memorandum Decision, the Court vacated the Board's January 2013 denial of service connection for myoclonus and remanded it back to the Board for further adjudication consistent with its decision.  In particular, the Court found that the Board failed to adequately address a private addendum medical opinion dated in May 2006 and submitted by the Veteran in August 2007.  The Court affirmed the remainder of the January 2013 decision, specifically the Board's denial of service connection for a bilateral foot skin disorder.  The claim for service connection for myoclonus has since been returned to the Board for further proceedings.



FINDING OF FACT

The Veteran's myoclonus is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for myoclonus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

As service connection for myoclonus has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).


In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection for certain listed disabilities may also be established by legal presumption where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  Such a Veteran is presumed to have been exposed to herbicide agent during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6). 

Here, the Veteran's service personnel records reflect that he had service on land in Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii).  See also Enlisted Qualification Record (DA Form 20) (reflecting service in the Republic of Vietnam from September 1966 to September 1967).  However, myoclonus is not one of the diseases listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Consequently, service connection is not warranted for myoclonus under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  


Regardless, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure, thereby warranting service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  And here, the Veteran maintains that his diagnosed myoclonus, which he testified first manifested in 2005, is the direct result of his exposure to Agent Orange during his active service in Vietnam.  See 38 C.F.R. § 3.303(d) (2014); Shedden, 381 F.3d at 1167.  See also September 2009 Board Hearing Testimony (stating that in 2005 he first experienced symptoms later diagnosed as myoclonus); August 2006 Notice of Disagreement (asserting that his myoclonus is the "result of [his] exposure to Agent Orange").

In support of his claim, the Veteran submitted a statement from his private treating neurologist, C.J., M.D., dated November 2005.  Dr. C.J. diagnosed myoclonus, described the course of the Veteran's neurological evaluation, noted that the Veteran was exposed to Agent Orange in Vietnam and had no other risk factors for a movement disorder, and opined that there was "a possible relationship between exposure to [A]gent [O]range and myoclonus," especially considering that there is "no other reasonable explanation" as to the etiology of the Veteran's condition. 

On follow-up neurological evaluation in May 2006, Dr. C.J. noted that further testing had not revealed an underlying cause for the Veteran's myoclonus.  See also October 2005 Neurological Consultation and Neurodiagnostics Reports from Vanderbilt University Medical Center (reflecting that the Veteran "has not taken any medications . . . that have been associated with myoclonus [and h]e does not have any evidence at this time of a neurodegenerative process or basal ganglia pathology such as Huntington's disease, Parkinson's disease or PSP" and showing no evidence on EEG of myoclonic epilepsy and no evidence on toxicological testing of heavy metal toxicity).  Dr. C.J. opined that, although "there is no conclusive evidence that in the aggregate [A]gent Orange causes myoclonus," when considering the Veteran's medical and reported history and looking at the case as a whole, there is no other etiological explanation for his condition; thus, "it is reasonable that this exposure resulted in myoclonus."

On VA examination in February 2010, a VA neurologist diagnosed massive myoclonus occurring primarily when at rest, suppressed by activity.  The February 2010 VA examiner concluded that based upon the reported history by the Veteran and a review of post-service VA treatment records, it is unlikely that the present delayed onset myoclonus is related to toxin exposure during active duty.  He explained that while myoclonus has been reported as an acute or subacute effect of a wide range of toxin exposures, including herbicides, there is no peer reviewed article that describes a delayed onset, in this case approximately 33 years, as a complication of any toxin.  See also February 2010 VA Examination Report and May 2011 VA Addendum Opinion of Dr. I.R.B. (concurring with and echoing the findings of the VA neurologist).  

Since the VA examiners did not have access to the claims file in rendering the opinions, the Board requested a VHA medical expert opinion to address the matter in June 2012.  In a July 2012 opinion, H.G., M.D., reviewed the evidence in the claims file, including the February 2010 VA opinions, the May 2011 VA addendum opinion, and the November 2005 private medical opinion.  He explained that toxic exposures most typically produce their effects close to the time of the maximum exposure.  In this case, the Veteran's exposure to toxins (herbicides) was between 1965 and 1970; however, the Veteran did not experience symptoms until 2003, approximately 33 years since the end of the exposure.  Dr. H.G. stated that there are no reported cases in medical literature noting a 33-year delay between exposure to any toxin and myoclonus.  Dr. H.G. acknowledged Dr. C.J.'s assertion that it is possible to have an association between the Veteran's exposure to herbicides in service and myoclonus, but explained that to indicate that herbicide exposure is a likely factor in the development of myoclonus is not supported by the typical time course of the disease after such toxin exposure.  He further stated that the absence of evidence of another underlying cause does not mean that the in-service exposure to herbicides is the cause.  He thus opined that it was "possible but not likely (50% or less) that the Veteran's myoclonus had its clinical onset during active service or is related to any in service disease, injury or herbicide exposure."  


Because this opinion misstated the appropriate legal standard (i.e. "not likely (50% or less)" as opposed to less likely than not (less than 50% likelihood)), and because the opinion was unclear as to whether there was a 50 percent likelihood of a relationship between the Veteran's myoclonus and his active service, the Board, in a September 2012 letter, requested clarification from Dr. H.G. as to "[w]hether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's myoclonus had its clinical onset during active or is related to any in-service disease, event, or injury, including herbicide exposure."  In October 2012, Dr. H.G. submitted an amended opinion reflecting his conclusion that "it is less likely than not (less than 50%) that the Veteran's myoclonus had its clinical onset during active service or is related to any in service disease, injury or herbicide exposure."  

The record thus contains conflicting medical opinions as to the likely etiology of the Veteran's myoclonus.  As with all evidence, it is the responsibility of the Board to weigh conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case. Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id. at 302-04.  The Board will also consider the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Here, the February 2010 and May 2011 VA opinions and addenda are not the product of a full review of the Veteran's medical records.  In particular, the February 2010 and May 2011 VA examiners did not review the November 2005 and May 2006 opinions of the Veteran's private neurologist, Dr. C.J., nor did they review the underlying private neurological consultation, neurodiagnostics, and toxicology reports upon which these private opinions relied.  Accordingly, the Board does not afford these opinions any significant probative weight, as they are not based upon a complete review of the pertinent medical evidence.  See Nieves-Rodriguez, 22 Vet. App. at 302.  

Despite this, the July 2012 opinion and the October 2012 clarification from the VHA examiner, taken together, are competent and probative medical evidence.  The VHA examiner's conclusion that the Veteran's myoclonus is less likely than not related to service is based on a factually accurate history, and reflects a thorough review of the claims file, including specifically the February 2010 VA opinions, the May 2011 VA addendum opinion, the November 2005 private medical opinion, and the October 2005 private neurological testing and evaluation.  Moreover, the VHA examiner based his negative etiological opinion on the relevant evidence in this case, and the opinion is fully articulated and supported by sound reasoning.  See id.  

However, taken together, the November 2005 opinion and the May 2006 follow-up report from the Veteran's private treating neurologist, Dr. C.J., constitute equally competent and probative medical evidence.  In this regard, Dr. C.J. based her opinion that the Veteran's myoclonus was likely the result of his in-service exposure to Agent Orange on a factually accurate history and a review of the Veteran's private neurological consultation, neurodiagnostics, and toxicology reports.  In reaching her conclusion, she specifically ruled out other potential causes of the Veteran's myoclonus through referral of the Veteran to a specialist for neurodiagnostic and toxicological testing.  Furthermore, as the Veteran's treating neurologist, Dr. C.J. is familiar with the course of his condition from providing ongoing treatment.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Moreover, although the Board finds both opinions to be equally probative, it is important to note that, despite extensive neurological evaluation by multiple medical professionals, both VA and private, at no point during the pendency of the claim has the Veteran's myoclonus been attributed to any post-service cause.  Rather, the VA and VHA examiners failed to adduce any alternate (nonservice-related) etiology for this condition.  

Accordingly, when the evidence in favor of a claim is equally probative as evidence against the claim, the benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  On this basis, service connection is granted for myoclonus.


ORDER

Entitlement to service connection for myoclonus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


